Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/22/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s response filed on 12/22/2021 overcomes the previously raised Drawing Objections and the Objections to the Specification. Additionally, applicant’s incorporation of previous indicated allowable subject matter into the independent claims overcomes the prior art of record.  
Applicant’s arguments filed on 12/22/2021 with regards to the Claim Objection of claim 24 being a duplicate of claim 18 (see the pages 17-18 of 19 of the remarks) are persuasive and the objection is now withdrawn. Applicant’s arguments with regards to the 112f Claim Interpretation (see page 18 of 19 of the remarks) has been considered, upon further review of the 112f claim interpretation of the limitation of “positioning member”, the 112f claim interpretation of “positioning member” is being withdrawn in view of the claim itself (claim 15) stating that “wherein an actuator, a positioning member of which interacts with” which gives structure to the “positioning member” as being part of the actuator. However, the arguments regarding the 112f claim interpretation of the limitation “preloading device” are not persuasive. Notice that the issue with the term “preloading device” is not if a person of ordinary skill would easily 
Applicant’s response filed on 12/22/2021 include amendments that overcome some but not all of the previously raised 112b rejections and additionally, introduces new typos and 112b issues. In an effort to expedite prosecution, the examiner proposed to the attorney of record, Brian Tollefson [46338], an examiner’s amendment to overcome the various 112b and typos present in the claims. Attorney Tollefson authorized the examiner’s amendment, thus placing the application in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Tollefson [46338, Attorney of Record] on 02/24/2022.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim): 
IN THE CLAIMS:

17. (Currently Amended) The ventilation apparatus for at least partly mechanically assisted ventilation of the patient of claim 1, comprising: 
a respiratory gas conveying pump, 
the exhalation valve according to Claim 1, and 
an inhalation valve.

***Fixes a typo in L2***

18. (Currently Amended) The valve body for [[an]] the exhalation valve of Claim 1, said valve body encompassing an abutment surface of the counterpart surface that is embodied for abutment against a valve seat surface of the end surface and is movable along a motion axis in and oppositely to the lifting direction; 

the valve body comprising the skirt which surrounds the abutment surface radially externally with reference to the motion axis and which, proceeding from a valve body portion comprising the abutment surface, protrudes from the valve body portion axially with reference to the motion axis and in that context projects axially beyond the abutment surface.

***Overcomes a previously discussed 112b that was not addressed/overcome in the amendment in L1 and L3***

19. (Currently Amended) The exhalation valve according to Claim 3, wherein all of the extreme points of the wave crests located farthest from the counterpart surface oppositely to the lifting direction, and/or all of the extreme points of the wave troughs located closest to the counterpart surface oppositely to the lifting direction, are located on one plane.

***Fixes a typo, added missing period at the end of the sentence****

23. (Currently Amended) The exhalation valve according to Claim 1, wherein in the reference state, the radial dimension of the annular gap space and the radial thickness of the skirt differ, in an end region of the skirt containing [[a]] the skirt rim located remotely from the counterpart surface, by no more than 10%.



27. (Currently Amended) The exhalation valve according to Claim 1, wherein in the reference state, the radial dimension of the annular gap space and the radial thickness of the skirt are identical in an end region of the skirt containing [[a]] the skirt rim located remotely from the counterpart surface.

***The amendment of intervening claim 1 already has the limitation of “a skirt rim” (which was previously in claim 2)***

28. (Currently Amended) The valve body for [[an]] the exhalation valve of Claim 1, encompassing an abutment surface of the counterpart surface that is embodied for abutment against a valve seat surface of the end surface and is movable along a motion axis in and oppositely to the lifting direction; the abutment surface enclosing a right angle with the motion axis; the valve body comprising the skirt which surrounds the abutment surface radially externally with reference to the motion axis and which, proceeding from a valve body portion comprising the abutment surface, protrudes from the valve body portion axially with reference to the motion axis and in that context projects axially beyond the abutment surface.

***Overcomes a previously discussed 112b that was not addressed/overcome in the amendment in L1 and L3***

29. (Currently Amended) An exhalation valve for a ventilation apparatus for at least partly mechanically assisted ventilation of a patient, comprising: 
a valve housing having a flow passage which extends along a passage path that defines a local axial, radial, and circumferential direction, and along which respiratory air can flow through the valve housing, the valve housing comprising a housing-mounted valve sub- configuration having an end surface which continuously encircles the passage path; and 
a counterpart surface, facing toward the end surface, of a valve body movable relative to the valve housing being preloaded by a preloading device in such a way that as a result of impingement of a flow of respiratory gas in an exhalation flow direction, the counterpart surface is movable away from the end surface in a lifting direction against a preload force of the preloading device, accompanied by enlargement of an annular gap generatable or present between the end surface and the counterpart surface, so that the flow passage is flowthrough-capable in the exhalation flow direction and so that a flow through the flow passage in a flow direction opposite to the exhalation flow direction is blockable by abutment of the counterpart surface of the valve body against the end surface; 
wherein the valve body comprises a skirt which, when considering the exhalation valve in a reference state not stressed by a respiratory flow as intended, extends in a circumferential direction surrounding the counterpart surface and the end surface, and which in the reference state projects axially beyond the end surface, oppositely to the lifting direction, in a direction away from the counterpart surface, an annular gap space 
wherein in the reference state, the radial dimension of the annular gap space and the radial thickness of the skirt differ, in an end region of the skirt containing [[the]] a skirt rim located remotely from the counterpart surface, by no more than 20%.

***Fixes 112b lack of antecedent basis in the second line from the bottom***

Allowable Subject Matter
Claims 1 and 3-30 (29 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are McGinnis (US 4,823,828), Adahan (US 8,303,276), Hay (US 3,933,171), Bailey (US 5,103,854), Schober (WO 02/076544), Gilman (US 4,712,580), Olesen (US 4,406,302), Drews (US 5,704,348) and Beaussant (US 3,608,574). The prior art teaches of various examples of exhalation valves used for assisted respiration of a patient in a similar manner as applicant’s general invention. Notice that in most of the prior art (except in the case of at least McGinnis), a skirt as claimed is not shown. McGinnis teaches of a valve comprising the skirt feature similar to a key feature of the claimed invention. However, McGinnis fails to disclose the particular features of the skirt (48, see at least Figs. 5-6 of the application) and its relation with the rest of the components of the exhalation valve 10 as claimed. Additionally, McGinnis fails to disclose the particular As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the exhalation valve (10) as claimed in claims 1 and 3-30 and as shown in at least Figs. 1-2 and 5-6 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753